PER CURIAM.
We affirm the final judgment of the trial court finding that appellant, Chitty & Co., was not entitled to recovery of damages in any amount against Riceland Foods, Inc., because our review of the evidence confirms, as the trial court found, that under the agreement between the parties, Rice-land was obligated to pay only for the salvage value, as determined by Riceland, of the food products sent to it by Chitty, and that upon consideration of the testimony of the witnesses presented by both parties, there is no evidence from which a jury could determine that the food product had any salvage value, since it was totally infested by saw-toothed grain beetles.
Accordingly, the final judgment on appeal is AFFIRMED.
BOOTH, SMITH and ZEHMER, JJ., concur.